—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about October 13, 1993, which granted plaintiffs motion to dismiss defendant’s counterclaims and fourth affirmative defense to enforcement of the parties’ postnuptial agreement, unanimously affirmed, with costs.
The IAS Court properly dismissed defendant’s first counterclaim and fourth affirmative defense alleging violations of New York’s General Obligations Law § 5-311 and Domestic Relations Law § 236 (B) (3), respectively since the postnuptial agreement in issue specifically designated, and the parties agree that the law of the District of Columbia controls. The court also properly dismissed defendant’s second counterclaim sounding in fraud, his allegations thereof being conclusory (Hercules & Co. v Shama Rest. Corp., 613 A2d 916 [DC Cir 1992]).
Nor did the court err in sustaining the parties’ postnuptial agreement since the record reveals the agreement was fair both at the time of its execution and at the present, and defendant has failed to sufficiently allege that the agreement was not entered into voluntarily or after full disclosure of assets (Burtoff v Burtoff, 418 A2d 1085 [DC Cir 1980]). Concur —Murphy, P. J., Sullivan, Carro, Wallach and Asch, JJ.